Form 6-K SECURITIES AND EXCHANGE COMMISSION Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of The Securities Exchange Act of 1934 For the month of January, 2015 Commission File Number:000-31102 LPBP Inc. (Name of Registrant) 447 March Road, Ottawa, Ontario CanadaK2K 1X8 (Address of Principal Executive Offices) Indicate by checkmark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LPBP Inc. Date: January 22, 2015 By: /s/ Neil Gotfrit Name: Neil Gotfrit Title: Director EXHIBIT INDEX Exhibit Description of Exhibit Notice of the meeting and record date.
